Citation Nr: 1744923	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  11-05 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an earlier effective date prior to February 8, 2011, for the grant of service connection for left ear hearing loss.  

2. Entitlement to an initial compensable rating for right ear hearing loss from June 29, 2009, through February 8, 2011.

3. Entitlement to an initial compensable rating for bilateral hearing loss from February 8, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1983 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009, January 2011, November 2014, and June 2017 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As a matter of background, after a November 2009 rating decision denied service connection for bilateral hearing loss, service connection was later grated in a January 2011 rating decision for right ear hearing loss with a noncompensable rating.  The Veteran appealed both the denial of his claim of service connection for left ear hearing loss and the rating assigned for right ear hearing loss.  The issues appealed came before the Board in August 2014, at which time the Board remanded the issues for further development.  In November 2014, the RO issued a rating decision which granted service connection for left ear hearing loss, effective September 22, 2014.  

The matter of an increased disability rating for hearing loss was returned to the Board in February 2017, where the issues on appeal were recharacterized as entitlement to a compensable rating for right ear hearing loss from June 29, 2009, through September 22, 2014, and for a compensable rating for bilateral hearing loss thereafter.  The Board remanded the claims so that a supplemental statement of the case could be issued to the Veteran prior to the claims being decided by the Board.

In June 2017, in conjunction with the required supplemental statement of the case, the RO also issued a new rating decision granting  an earlier effective date for the grant of service connection for left ear hearing loss, effective February 8, 2011.  In light of this, the Board has again recharacterized the claims on appeal to reflect the earlier effective date for the grant of left ear hearing loss, as described on the title page above.  

After the June 2017 rating decision was issued, the Veteran filed a Notice of Disagreement with that decision, particularly the effective date claimed, asserting that he is entitled to an earlier effective date for bilateral hearing loss.  As discussed above, the Veteran has been granted service connection for his left and right ear hearing loss separately.  To the extent that that Notice of Disagreement attempts to claim an earlier effective date claim for right ear hearing loss, which was initially granted in the January 2011 rating decision, that claim is barred as untimely.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that there are no freestanding claims for an earlier effective date).  

Regarding the left ear hearing loss claim, because the June 2017 rating decision granted and assigned a new effective date, that claim is not barred by the holding in Rudd.  Although a statement of the case has not been issued in that matter or a substantive appeal filed, The Court of Appeals for Veterans Claims (Court) has held that the filing of a substantive appeal is permissive, while the filing of the mandatory Notice of Disagreement allows the Board to take jurisdiction over an issue not included in the original appeal.  Percy v. Shinseki, 23 Vet. App. 37, 46-47 (2009).  Given the timely nature of the Notice of Disagreement with the effective date assigned for left ear hearing loss, and given the conclusive nature of the below decision regarding that claim, the Board will take jurisdiction over that claim and include the earlier effective date claim at this time.

As was discussed in its prior remands, the Board notes that the Veteran initially requested a hearing before a Veterans Law Judge, but that hearing request was subsequently withdrawn in a May 2014 correspondence.  To date, the Veteran has not renewed his hearing request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. The Veteran did not have left ear hearing loss for VA purposes prior to February 8, 2011.

2. Prior to February 8, 2011, the Veteran's right ear hearing loss was manifested by hearing impairment no worse than auditory acuity Level I.

3. From February 8, 2011, the Veteran's bilateral hearing loss was manifested by hearing impairment no worse than auditory acuity Level I in the right ear and Level I in the left ear.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to February 8, 2011, for the grant of service connection for left ear hearing loss have not been met.  See 38 U.S.C.A. §§ 1110, 5107, 5110 (West 2014); 38 C.F.R. §§ §§ 3.102, 3.303, 3.304, 3.385, 3.400 (2016).  

2. The criteria for a compensable rating for right ear hearing loss, prior to February 8, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86, DC 6100 (2016).

3. The criteria for a compensable rating for bilateral hearing loss from February 8, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86, DC 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in July 2009.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, VA examination reports, buddy statements, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Earlier Effective Date

The Veteran has been granted an effective date for left ear hearing loss of February 8, 2011.  He contends he is entitled to an earlier effective date.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the latter of the date of receipt of the claim, or the date the entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).   

After a careful review of the evidence of record, the Board finds that an earlier effective date prior to February 8, 2011, should be denied.

Here, the Board admits that the Veteran submitted a claim for bilateral hearing loss on June 29, 2009.  However, the Board finds that actual entitlement to service connection did not arise until February 8, 2011, which is the first date that the Veteran was shown to have hearing loss for VA purposes.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

The June 2017 rating decision granted an earlier effective date of February 8, 2011, based on a May 2011 VA examination report which showed average puretone hearing loss of 16.25 decibels in the left ear (none of the puretone thresholds for any applicable frequencies reached 26 decibels), and 94 percent speech recognition performance (the Board notes that this was "speech recognition performance" and that the Veteran's Maryland CNC speech recognition score was, in fact, 98 percent).   The RO gave the Veteran the benefit of the doubt and granted the effective date in February of that year, because that was the date that the Veteran had filed a claim for service connection of tinnitus, for which the May 2011 examination was conducted.  Nonetheless, the Board observes that the May 2011 VA examination report does not meet the statutory criteria of hearing loss for VA purposes.  

In fact, the earliest evidence in the record which shows hearing loss within the statutory definition of the disability, is the September 2014 VA examination report, at which time the left ear showed hearing loss of 45 decibels at 4000 hertz.  Prior to that date, there is no evidence in the record of the Veteran's hearing loss in the left ear meeting the criteria set forth in 38 C.F.R. § 3.385.  Therefore, September 22, 2014, is in fact the date that entitlement arose, as that is the first date that the Veteran met the statutory criteria for a hearing loss disability, and subsequently met the criteria for a grant of service connection.

The June 2017 rating decision makes clear that the grant of the effective date of February 8, 2011, is based on a sympathetic reading of the evidence, and the Board will not disagree with the RO's decision to assign an effective date prior to actual entitlement arising in this matter.  However, absent any evidence that the Veteran did, in fact, have a hearing loss disability within the statutory definition of that disability prior to February 8, 2011, the Board cannot grant an earlier effective date, because there was no disability for which to grant service connection.  

In sum, the earliest possible effective date for a grant of service connection for left ear hearing loss is February 8, 2011.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).

Increased Disability Ratings

The Veteran is service connected for right ear hearing loss from June 29, 2009, through February 8, 2011, with a noncompensable rating.  He is service connected for bilateral hearing loss from February 8, 2011, also with a noncompensable rating.  He asserts he is entitled to an increased rating for both.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the disabilities presently on appeal, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

In rating hearing loss, disability ratings are derived from the mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2016). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect.  38 C.F.R. § 4.85(b).  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e). 

VA regulations also provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In November 2009, the Veteran was afforded a VA examination in connection with his initial service-connection claim.  Physical examination revealed puretone thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
5
10
40
17.5

The speech discrimination score for the right ear was 96 percent correct.  The Board observes that the Veteran did not have hearing loss for VA purposes reported in the left ear at that time.  

Application of the above audiogram results to Table VI reveals Level I hearing acuity in the right ear.  38 C.F.R. §4.85, Table VI. This examination report did not demonstrate findings that puretone thresholds were 55 decibels or more at each of the four specified frequencies or that puretone thresholds were 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As such, consideration of the Veteran's hearing loss using Table VIa for cases of exceptional hearing loss would not be warranted for the right ear.

 If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I. 38 C.F.R. § 4.85(f).  As such, the left, non-service-connected ear, is also assigned Level I hearing acuity.  Level I hearing acuity in the better ear, and Level I hearing acuity in the poorer ear results in a noncompensable rating in accordance with the standards found in Table VII. 38 C.F.R. § 4.85, Table VII.  Thus, a noncompensable rating is the maximum statutory rating available.  

As discussed above, the Veteran was subsequently granted service connection for left ear hearing loss, effective February 8, 2011, based on a May 16, 2011, VA examination, conducted in connection with his claim of service connection for tinnitus.  Physical examination revealed puretone thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
Average
LEFT
20
10
15
20
16.25
RIGHT
25
15
20
50
27.5

Speech discrimination scores were 98 percent correct in the left ear and 96 percent correct in the right ear.  

Application of the above audiogram results to Table VI reveals Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  38 C.F.R. §4.85, Table VI.  This examination report did not demonstrate findings that puretone thresholds were 55 decibels or more at each of the four specified frequencies or that puretone thresholds were 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As such, consideration of the Veteran's hearing loss using Table VIa for cases of exceptional hearing loss would not be warranted for either ear.

Level I hearing acuity in the better ear and Level I hearing acuity in the poorer ear results in a noncompensable disability rating in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII. Thus, a noncompensable rating is the maximum statutory rating available.  

Finally, on September 22, 2014, the Veteran was afforded a new VA examination per the Board's August 2014 remand orders.  Physical examination revealed puretone thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
Average
LEFT
20
5
20
45
23
RIGHT
20
5
15
50
23

The speech discrimination scores for the right and left ear were each 96 percent correct.  

Application of the above audiogram results to Table VI reveals Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  38 C.F.R. §4.85, Table VI.  This examination report did not demonstrate findings that puretone thresholds were 55 decibels or more at each of the four specified frequencies or that puretone thresholds were 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As such, consideration of the Veteran's hearing loss using Table VIa for cases of exceptional hearing loss would not be warranted for either ear.

As above, Level I hearing acuity in the better ear and Level I hearing acuity in the poorer ear results in a noncompensable disability rating in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII. Thus, a noncompensable rating is the maximum statutory rating available.  

The Board has reviewed the other evidence of record, to include several VA and private audiology consult reports, but note that they do not provide the requisite audiogram data necessary to rate hearing loss under the statutory criteria.  As such, those reports do not support higher ratings under the statutory criteria.  

Finally, the Board observes that the Veteran has submitted some additional audiogram evidence which the Board finds not relevant to the issues on appeal.  First, the Board recognizes that the Veteran submitted an audiogram report completed on a VA audiological evaluation template, from a private Tallahassee Ear Nose & Throat provider.  That audiogram report is dated March 18, 2008, over a year prior to the grant of service connection for right ear hearing loss, and therefore is not probative of the issue on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (requiring consideration of the medical evidence since the effective date of the award of service connection in evaluating initial rating claims).  The Board also observes that that audiogram report does not show hearing loss for VA purposes in either ear, and therefore could not provide for a compensable rating even if considered by the Board.  38 C.F.R. § 3.385.

The Veteran also, following the most recent supplemental statement of the case, provided audiograms completed in 1991, during his period of active service.  As those records also pre-date the grant of service connection, in this case by many years, they also are not probative of the matter presently before the Board.  See Fenderson, supra.  

In sum, the Board has considered all of the evidence of record, to include multiple audiogram results, and finds that the Veteran's hearing loss, either in the right ear prior to February 8, 2011, or bilaterally thereafter, has not manifested to a compensable degree.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

An effective date prior to February 8, 2011, for left ear hearing loss is denied.

A compensable rating for right ear hearing loss from June 29, 2009, to February 8, 2011, is denied.

A compensable rating for bilateral hearing loss from February 8, 2011, is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


